DETAILED ACTION
The following claims are pending in this office action: 1-20
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings filed on 05/19/2021 are accepted.  
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/12/2022 has been considered.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, an initialed and dated copy of Applicant’s IDS form 1449 filed 05/12/2022 is attached to the instant Office action. 
Claim Objections
Claims 4, 6-8, 11-13, and 17-19 are objected to because of the following informalities:
Claims 4, 6, 12-13, and 18-19 recites the limitation “suspicious content” (claim 4, ln. 3; claim 6, ln. 5; claim 12, ln. 8; claim 12, ln. 9; claim 18, ln. 3; claim 19, ln. 5; and claim 19, ln. 7). If Applicant intends to refer to the prior instance of “suspicious content” (claim 1, ln. 9; and claim 14, ln. 7), Examiner suggests “the suspicious content” to conform with formatting throughout (see for example, “the one or more special characters” in claim 2, ln. 1-2).  
Claims 7-8, and 17 recites the limitation “one or more special characters” (claim 7, ln. 2; claim 8, ln. 2; and claim 17, ln. 2).  If Applicant intends to refer to the prior instance of “one or more special characters” (claim 1, ln. 10; and claim 14, ln. 9), Examiner suggests “the one or more special characters” to conform with formatting throughout (see for example, “the one or more special characters” in claim 2, ln. 1-2).  
Claim 11 recites the limitation “user devices” (claim 11, ln. 2-3).  If Applicant intends to refer to the prior instance of “user device[s]” (claim 1, ln. 8; singular claim terms are plural in scope unless there is clear intent to the contrary), Examiner suggests “the one or more special characters” to conform with formatting throughout (see for example, “the one or more special characters” in claim 2, ln. 1-2).  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 11 is rejected under 35 U.S.C. 112(b), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
The term “relatively more” (claim 11, ln. 2) is a relative term which renders the claim indefinite. The term “relatively more” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree (see for example para. 0051, where it is only disclosed, inserting characters into many messages, and not getting many reports back, does not provide objective boundaries for those skilled in the art or some standard for measuring how the number of messages/reports would constitute relatively more), and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Therefore, the limitation of allowing the character-limited messages to pass through to user devices has been rendered indefinite by the use of the term “relatively more”.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5-6, 8-15, 17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Jakobsson et al. (US Pub. 2018/0091453) (hereinafter “Jakobsson”) in view of Ryan et al. (US Pub. 2019/0132273) (hereinafter “Ryan”) and in view of Kim (US Pub. 2017/0316216) (hereinafter “Kim”)

As per claim 1, Jakobsson teaches a computing platform, comprising: at least one processor; ([Jakobsson, para. 0020] “the invention can be implemented in numerous ways, including … a processor”)
a communication interface communicatively coupled to the at least one processor; and ([Jakobsson, para. 0024] “Analysis server 102 is connected to recipient message server 106 via network 108”; [para. 0032] “Examples of network 108 include … a direct or indirect physical communication connection”)
memory storing computer-readable instructions that, when executed by the at least one processor, cause the computing platform to: ([Jakobsson, para. 0024] “the invention can be implemented in numerous ways, including … a processor configured to execute instructions store on and/or provided by a memory coupled to the processor”)
receive, via the communication interface, a character-limited message ([Jakobsson, Fig. 1; para. 0024;] “Fig. 1 is a diagram illustrating an embodiment of a system environment for analyzing a message … Examples of the message include … a Short Message Service (SMS) message… Recipient message server … receives a message for deliver to a recipient user [user device]”) sent to a user device; ([para. 0026] “a message sent from sending message server 104 is first received at analysis server 102 prior to being received at gateway 110 and recipient message server 106”)
detect that the character-limited message sent to the user device comprises suspicious content; ([Jakobsson, Fig. 1; para. 0024;] “Fig. 1 is a diagram illustrating an embodiment of a system environment for analyzing a message … Examples of the message include … a Short Message Service (SMS) message… Recipient message server … receives a message for deliver to a recipient user [user device]”) sent to a user device; ([para. 0026] “a message sent from sending message server 104 is first received at analysis server 102 prior to being received at gateway 110 and recipient message server 106”)
generate a modified character-limited message by inserting one or more characters into the character-limited message; ([Jakobsson, para. 0047] “the message is modified … modification is a warning identifying the recipient that the message is potentially high-risk … added [inserting] to the message in the body, … by adding a text [one or more characters] warning”. Inserting one or more special characters into the character-limited message is taught by Kim below) 
cause transmission of the modified character-limited message to the user device; ([Jakobsson, para. 0057] “the modified message is allowed to be delivered … to be in an email inbox … of an end recipient”)
Jakobsson does not clearly teach inserting one or more special characters into the character-limited message; receive, via the communication interface, from the user device, a spam report that includes the modified character-limited message; identify a presence of the one or more special characters included in the modified character-limited message; and adjust one or more filters based on identifying the presence of the one or more special characters included in the modified character-limited message.
However, Ryan teaches receive, via the communication interface, from the user device, a spam report that includes the modified character-limited message; ([Ryan, para. 0043] “the suspicious email message [character-limited as taught by Jakobsson above] may be electronically communicated [the communication interface – see para. 0035] … to a destination based on whether the user marks the suspicious email [modified message] as spam [a spam report]”; [para. 0044] “a user terminal [user device] 120 … electronically communicates, the electronic message to a processor for performing threat analysis in response to the selections”)
identify a presence of the one or more special characters included in the modified character-limited message; and ([Ryan, para. 0060] “the computer terminal … generates a header fingerprint [a presence] …. By lexically analyzing … at least one header [the modified character-limited message] … analyzing a header … may include analyzing [identifying] … patterns of special characters [the one or more special characters]”)
adjust one or more filters based on identifying the presence of the one or more special characters included in the modified character-limited message. ([Ryan, para. 0080] “the computer terminal 200 compares the message fingerprint [the presence] with multiple fingerprints in a fingerprint database … Each identified matching fingerprint [identified presence] … corresponds [the adjust imitation as the fingerprint and similar results of analysis is applied to facilitate generation of the threat status – see para. 0068] to a threat status indicator [one or more filters as the security application deletes the email based on the status – see para. 0048]”)
It would have been obvious before the effective filing date of the claimed invention for one of ordinary skill in the art to have modified the elements disclosed by Jakobsson with the teachings of Ryan to include receive, via the communication interface, from the user device, a spam report that includes the modified character-limited message; identify a presence of the one or more special characters included in the modified character-limited message; and adjust one or more filters based on identifying the presence of the one or more special characters included in the modified character-limited message.  One of ordinary skill in the art would have been motivated to make this modification because 1) such a modification allows for quick identification of known spam and other threats and 2) by updating the filters, a rules (or fingerprint/special character database) may be more up-to-date than databases used by pre-delivery systems (Ryan, para. 0074)
Jakobsson in view of Ryan does not clearly teach inserting one or more special characters into the character-limited message.  
However, Kim teaches inserting one or more special characters into the character-limited message. ([Kim, para. 0155] the secure message 710 may be generated via the insertion of security characters [special characters – see para. 0017] into a personalized message)
It would have been obvious before the effective filing date of the claimed invention for one of ordinary skill in the art to have modified the elements disclosed by Jakobsson in view of Ryan with the teachings of Kim to include inserting one or more special characters into the character-limited message.  One of ordinary skill in the art would have been motivated to make this modification because such a technique prevents and minimizes damage resulting from a malicious program for hooking SMS or MMS messages.  (Kim, para. 0116)

As per claim 2, Jakobsson in view of Ryan and Kim teaches claim 1
Jakobsson in view of Ryan does not clearly teach wherein inserting the one or more special characters into the character-limited message comprises inserting one or more unprintable characters. 
However, Kim teaches wherein inserting the one or more special characters into the character-limited message comprises inserting one or more unprintable characters. ([Kim, para. 0017] “the security characters may include at least one of a space character and a Unicode Private Use Area (PUA) character [one or more unprintable characters]”)
It would have been obvious before the effective filing date of the claimed invention for one of ordinary skill in the art to combine the teachings of Jakobsson in view of Ryan and Kim for the same reasons as disclosed above.  

As per claim 5, Jakobsson in view of Ryan and Kim teaches claim 1.  
Jakobsson in view of Kim does not clearly teach wherein the one or more special characters indicates a type of messaging associated with the character-limited message sent to the user device.
However, Ryan teaches wherein the one or more special characters indicates a type of messaging associated with the character-limited message sent to the user device. ([Ryan, para. 0080] “the computer terminal 200 compares the message fingerprint [the presence of the one or more special characters] with multiple fingerprints in a fingerprint database … Each identified matching fingerprint … corresponds to a threat status indicator [indicates]”; [para. 0054] “the threat status includes a threat category that indicates that the electronic message is, for example, a safe message, a malicious message, a phishing message, a virus, a spam message, and/or a pornographic message” [type of messaging])
It would have been obvious before the effective filing date of the claimed invention for one of ordinary skill in the art to have modified the elements disclosed by Jakobsson in view of Kim with the teachings of Ryan to include wherein the one or more special characters indicates a type of messaging associated with the character-limited message sent to the user device.  One of ordinary skill in the art would have been motivated to make this modification because this modification increases the ease and efficiency at which suspicious email messages can be screened.  (Ryan, para. 0082)

As per claim 6, Jakobsson in view of Ryan and Kim teaches claim 1.  
Jakobsson also teaches wherein the memory stores additional computer-readable instructions that, when executed by the at least one processor, cause the computing platform to: ([Jakobsson, para. 0020] “the invention can be implemented in numerous ways, including … a processor”)
prior to detecting that the character-limited message sent to the user device comprises suspicious content, classify the character-limited message ([Jakobsson, para. 0075] “Fig. 5 is a flowchart … for determining information [classifying information] about a message … may be performed in 204 … of Fig. 2… during the initial analysis [prior to detecting suspicious content – see Fig. 2]”) based on message type. ([Fig. 5; para. 0093] at step 504 determining information about the message includes “determine … a type of content of messages sent by the sender to the recipient”)

As per claim 8, Jakobsson in view of Ryan and Kim teaches claim 1.  
 Jakobsson in view of Ryan does not clearly teach wherein generating the modified character- limited message by inserting one or more special characters into the character-limited message comprises: prioritizing the one or more special characters for insertion based on one or more criteria; and inserting the one or more special characters based on the prioritization.
However, Kim teaches wherein generating the modified character-limited message by inserting one or more special characters into the character-limited message comprises: prioritizing the one or more special characters for insertion based on one or more criteria; and ([Kim, para. 0157] “‘!@#$’ corresponding symbols, GANADARA … corresponding to Korean letters, and ‘ABCD’ corresponding to English letters”; in other words, prioritizing as the special characters are designated to be inserted depending on the respective types of text, and where the type of text is the one or more criteria) 
inserting the one or more special characters based on the prioritization ([Kim, para. 0157] obfuscation may be performed by inserting … letters into respective spaces [based on the prioritization as respective refers to the prioritization])
It would have been obvious before the effective filing date of the claimed invention for one of ordinary skill in the art to have modified the elements disclosed by Jakobsson in view of Ryan with the teachings of Kim to include wherein generating the modified character-limited message by inserting one or more special characters into the character-limited message comprises: prioritizing the one or more special characters for insertion based on one or more criteria; and inserting the one or more special characters based on the prioritization.  One of ordinary skill in the art would have been motivated to make this modification because this modification would allow a human to acquire information when reading the secure message, but prevent malicious programs in definitely determining whether the corresponding contents indicate sensitive information due to the inserted security characters.  (Kim, para. 0158)

As per claim 9, Jakobsson in view of Ryan and Kim teaches claim 1.  
Jakobsson also teaches wherein the character-limited message comprises at least one of a short message service (SMS) message or a multimedia messaging service (MMS) message.  ([Jakobsson, para. 0024] “Examples of the message include … a Short Message Service (SMS) message … a Multimedia Messaging Service (MMS) message”)

A per claim 10, Jakobsson in view of Ryan and Kim teaches claim 1.  
Jakobsson in view of Kim does not clearly teach wherein adjusting the one or more filters comprises modifying one or more filter criteria based on an aggregate of character-limited messages identified as comprising actually suspicious content.
However, Ryan teaches wherein adjusting the one or more filters comprises modifying one or more filter criteria based on an aggregate of character-limited messages ([Ryan, para. 0069] “A Bayesian, rule based, clustering, neural network, correlation or statistically based technique [an aggregate of character limited messages, as the set used to perform the correlation/clustering is a database table of character limited messages – see para. 0050] may be used to assign [modify as the rule is updated based on the new message – see para. 0072] threat status indicators to a threat status”) identified as comprising actually suspicious content. ([Ryan, para. 0050] “use fingerprint matching to compare messages in all mailboxes with previously reported emails [aggregate of character-limited messages] to identify malicious messages [comprising actually malicious content]”)
  It would have been obvious before the effective filing date of the claimed invention for one of ordinary skill in the art to have modified the elements disclosed by Jakobsson in view of Kim with the teachings of Ryan to include wherein adjusting the one or more filters comprises modifying one or more filter criteria based on an aggregate of character-limited messages identified as comprising actually suspicious content.  One of ordinary skill in the art would have been motivated to make this modification because this modification would provide for a more effective analysis of suspicious email messages on a user device.  (Ryan, para. 0082)

As per claim 11, Jakobsson in view of Ryan and Kim teaches claim 1.  
Jakobsson also teaches wherein adjusting the one or more filters comprises allowing relatively more of the character-limited messages to pass through to user devices.  ([Jakobsson, para. 0051] “Suspect messages are made visible, while at the same time being modified [filtered] to protect the recipient  … These modifications [filters] can be altered [adjusted] as the message is scrutinized … it is possible to deliver [to the end user recipient/device – see para. 0057] all messages [relatively more of the messages] instantaneously or near-instantaneously, while at the same time protecting users”)

As per claim 12, Jakobsson in view of Ryan and Kim teaches claim 1.  
Jakobsson also teaches wherein the memory stores additional computer-readable instructions that, when executed by the at least one processor, cause the computing platform to: ([Jakobsson, para. 0024] “the invention can be implemented in numerous ways, including … a processor configured to execute instructions store on and/or provided by a memory coupled to the processor”)
receive, via the communication interface, an additional character-limited message sent to the user device; ([Jakobsson, para. 0084]) “determining the measure of global reputation for the sender [determining information about a message – see para. 0078]  includes analyzing a history of messages sent [receive an additional message sent]”; [para. 0057] the message is to be sent to the user device) 
based on the adjusted one or more filters, ([Jakobsson, para. 0084]) “based on the historical analysis [previous messages sent] a historical analysis component factor value is determined and the historical analysis component value is added, multiplied, subtracted, etc. to determine [adjust] the measure of global reputation for the sender”; [para. 0105] “the measure of trust is the measure of global reputation”; [para. 0108] the measure of trust … determine the measure of total risk”; [para. 0109] the measure of total risk is utilized to determine whether to filter … the message to be delivered) detect that the additional character-limited message sent to the user device comprises suspicious content; and ([Jakobsson, para. 0109]) “if a value of the measure of total risk is above a threshold value, the message is identified as a risk [detect that the message comprises suspicious content]”)
based on detecting that the additional character-limited message sent to the user device comprises suspicious content, execute one or more security actions.  ([Jakobsson, para. 0042] “it is determined that a potential security threat has … been detected for the message if … a determined risk score is [above] … a threshold value”; [para. 0065]) “if it is determined that a security threat has been detected … a security action is performed”)

As per claim 13, Jakobsson in view of Ryan and Kim teaches claim 12.  
Jakobsson also teaches wherein executing the one or more security actions comprises blocking the additional character-limited message or inserting a warning message into the additional character-limited message.  ([Jakobsson, para. 0065] “The security action may include ... revoking access [blocking] to the message … further modifying the message …”; [para. 0047] “One example of a modification is a warning … warning can be added to the message”)

As per claim 14, Jakobsson teaches a method comprising: at a computing platform comprising at least one processor, a communication interface and a memory that performs a set of steps.  ([Jakobsson, para. 0024] “the invention can be implemented in numerous ways, including as a process… a processor configured to execute instructions store on and/or provided by a memory coupled to the processor”; [para. 0024] “Analysis server 102 is connected to recipient message server 106 via network 108”; [para. 0032] “Examples of network 108 include … a direct or indirect physical communication connection”)
The method performs the steps performed by the computing platform of claim 1, has language that is identical or substantially similar to claim 1, and thus is rejected with the same rational applied against claim 1.  

As per claim 15, the claim language is identical or substantially similar to that of claim 2. Therefore, it is rejected under the same rationale applied to claim 2.

As per claim 17, the claim language is identical or substantially similar to that of claim 8. Therefore, it is rejected under the same rationale applied to claim 8.

As per claim 19, the claim language is identical or substantially similar to that of claim 12. Therefore, it is rejected under the same rationale applied to claim 12.

As per claim 20, Jakobsson teaches one or more non-transitory computer-readable media storing instructions that, when executed by a computing platform comprising at least one processor, a communication interface, and memory, causing the computing.  ([Jakobsson, para. 0024] “the invention can be implemented in numerous ways, including … a processor configured to execute instructions store on and/or provided by a memory coupled to the processor”; [para. 0024] “Analysis server 102 is connected to recipient message server 106 via network 108”; [para. 0032] “Examples of network 108 include … a direct or indirect physical communication connection”)
The computer-readable medium claim causes the computing platform to perform the steps performed by the computing platform of claim 1, has language that is identical or substantially similar to claim 1, and thus is rejected with the same rational applied against claim 1.  
	
Claims 3-4, 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Jakobsson in view of Ryan and in view of Kim as applied to claims 1 and 14 above, and further in view of Todd et al. (US Pub. 2021/0117128) (hereinafter “Todd”)

A per claim 3, Jakobsson in view of Ryan and Kim teaches claim 1.  
Jakobsson in view of Ryan does not clearly teach wherein generating the modified character-limited message comprises selecting and inserting different special characters, indicating different confidence levels, into the character character-limited message.  
However, Kim teaches wherein generating the modified character-limited message comprises selecting and inserting different special characters, into the character character-limited message.  ([Kim, para. 0157] “insert ‘!@#$’ corresponding to symbols, GANADARA … corresponding to Korean letters, and ‘ABCD’ corresponding to English letters into respective spaces between the data fields contained in the personalized message”; Different special characters, indicating different confidence levels is taught by Todd below)
  It would have been obvious before the effective filing date of the claimed invention for one of ordinary skill in the art to have modified the elements disclosed by Jakobsson in view of Ryan with the teachings of Kim to include generating the modified character-limited message comprises selecting and inserting different special characters, into the character character-limited message.  One of ordinary skill in the art would have been motivated to make this modification because this modification would allow a human to acquire information when reading the secure message, but prevent malicious programs in definitely determining whether the corresponding contents indicate sensitive information due to the inserted security characters.  (Kim, para. 0158)
Jakobsson in view of Ryan and Kim does not clearly teach different special characters indicating different confidence levels.  
However, Todd teaches different special characters, indicating different confidence levels.  ([Todd, para. 0049] “the unprocessed data is augmented by generating additional data (also referred to as confidence metadata) to be embedded in the unprocessed data”; [para. 0050] “the metadata includes characteristics that may be useful to a computing device obtaining the data to determine a reliability of the data … The characteristics may include, for example, a data set identifier (e.g., a combination of letters, characters, and/or numbers [special characters] that uniquely identify the processed or unprocessed data”)
  It would have been obvious before the effective filing date of the claimed invention for one of ordinary skill in the art to have modified the elements disclosed by Jakobsson in view of Ryan and Kim with the teachings of Todd to include different special characters, indicating different confidence levels.  One of ordinary skill in the art would have been motivated to make this modification because this modification improves the reliability of commands (in view of Jakobsson, the modified message) by enhancing them with confidence metadata that allows for analysis which reduces attempts from malicious entities to issue undesirable messages.  (Todd, para. 0147)

As per 4, Jakobsson in view of Ryan and Kim teaches claim 1.  
Jakobsson in view of Kim does not clearly teach wherein detecting that the character-limited message sent to the user device comprises suspicious content comprises determining a confidence level indicative of a degree to which the suspicious content is actually suspicious, and wherein inserting the one or more special characters into the character-limited message comprises selecting at least one specific character for insertion based on the at least one specific character corresponding to the determined confidence level.
 	However, Ryan teaches wherein detecting that the character-limited message sent to the user device comprises suspicious content comprises determining a confidence level indicative of a degree to which the suspicious content is actually suspicious.  ([Ryan, para. 0070] “the computer terminal 200 assigns a confidence level to the threat status of the electronic message … the confidence level may be based on a statistical likelihood that the threat status indicators that may be close”) 
It would have been obvious before the effective filing date of the claimed invention for one of ordinary skill in the art to have modified the elements disclosed by Jakobsson in view of Kim with the teachings of Ryan to include wherein detecting that the character-limited message sent to the user device comprises suspicious content comprises determining a confidence level indicative of a degree to which the suspicious content is actually suspicious.  One of ordinary skill in the art would have been motivated to make this modification because this allows for a manual generation of the threat status of the electronic message if the confidence level is below a confidence threshold, which will speed processing of the message and improve consistency of the classification.  (Ryan, para. 0061; para. 0071)
Jakobsson in view of Ryan and Kim does not clearly teach wherein inserting the one or more special characters into the character-limited message comprises selecting at least one specific character for insertion based on the at least one specific character corresponding to the determined confidence level.
However, Todd teaches wherein inserting the one or more special characters into the character-limited message comprises selecting at least one specific character for insertion based on the at least one specific character corresponding to the determined confidence level.  ([Todd, para. 0049] “the unprocessed data is augmented by generating [selecting] additional data (also referred to as confidence metadata) to be embedded in the unprocessed data”; [para. 0050] “the metadata includes characteristics that may be useful to a computing device obtaining the data to determine a reliability of the data … The characteristics may include …. characters [at least one character] … that uniquely [specific] identify [corresponding to] … a confidence score [determined confidence level]”)
It would have been obvious before the effective filing date of the claimed invention for one of ordinary skill in the art to combine the teachings of Jakobsson in view of Ryan, Kim and further in view of Todd for the same reasons as disclosed above.  

As per claim 16, the claim language is identical or substantially similar to that of claim 3. Therefore, it is rejected under the same rationale applied to claim 3.

As per claim 18, the claim language is identical or substantially similar to that of claim 4. Therefore, it is rejected under the same rationale applied to claim 4.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Jakobsson in view of Ryan and in view of Kim as applied to claims 1 above, and further in view of Hassler et al. (US Pub. 2013/0346333) (hereinafter “Hassler”)

As per 7, Jakobsson in view of Ryan and Kim teaches claim 1.  
Jakobsson in view of Ryan and Kim does not clearly teach wherein generating the modified character- limited message by inserting one or more special characters into the character-limited message comprises: detecting a length of the character-limited message; and inserting the one or more special characters based on a number of available unused characters in the character-limited message.
However, Hassler teaches wherein generating the modified character- limited message by inserting one or more special characters into the character-limited message comprises: detecting a length of the character-limited message; and ([Hassler, para. 0130] “identified [detecting] …  SMS text messaging [the character-limited message] as the desired message delivery platforms” … “Twitter.RTM. has a 140 character limit for messages and some SMS text messaging platforms also have a character limitation (e.g., 160 characters) [detecting a length]”)
inserting the one or more special characters based on a number of available unused characters in the character-limited message.  ([Hassler, para. 0130] “a user interface 1100 for adding content [inserting characters] to messages for delivery by optimized message creation and delivery 100”; [para. 0131] “the message text 1130 may be automatically truncated or adjusted as necessary to comply with the text limits [based on a number of unused characters] of the selected delivery platforms”)
  It would have been obvious before the effective filing date of the claimed invention for one of ordinary skill in the art to have modified the elements disclosed by Jakobsson in view of Ryan and Kim with the teachings of Hassler to include wherein generating the modified character- limited message by inserting one or more special characters into the character-limited message comprises: detecting a length of the character-limited message; and inserting the one or more special characters based on a number of available unused characters in the character-limited message.  One of ordinary skill in the art would have been motivated to make this modification because this would allow the modified message to comply with the limitations inherent in the message delivery platform.  (Hassler, para. 0131)


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Everton et al. (US Pub. 2019/0356623) discloses a messenger handling system that generates a modified message that analyzes the content in order to determine whether the message is malicious  
Lahmi et al. (US Pub. 2016/0035060) discloses a method for watermarking that uses specific special characters to encode information into a document where the resulting output is associated with a confidence or probability linked to a decision.  
Qutub et al. (US Pub. 2006/0041622) discloses spam filtering for mobile communication devices where the system processes a SMS message based on a filtering criterion to make an initial determination whether the message comprises spam.    
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHE LIU whose telephone number is (571) 272-3634.  The examiner can normally be reached on Monday - Friday: 8:30 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Colin can be reached on (571) 272-3862.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.
/Z.L./Examiner, Art Unit 2493

/CARL G COLIN/Supervisory Patent Examiner, Art Unit 2493